Citation Nr: 0306973	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  01-06 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for 
lumbago with history of injury.  

(The issue of entitlement to service connection for lumbago 
with history of injury will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The appellant had a period of active duty for training from 
June 16 to July 10, 1978.

In February 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, denied 
entitlement to service connection for lumbago.  The appellant 
did not file a notice of disagreement (NOD) and the February 
1998 decision became final.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision in which the RO 
found that new and material evidence had not been submitted 
to reopen a claim for service connection for lumbago with a 
history of injury.

In July 1999 congressional correspondence, the appellant 
indicated that he was refiling his claim for service 
connection for a back injury.  Additionally, the appellant 
submitted statements from his private physician who treated 
him for his back condition.  

Given the favorable decision as outlined below, the Board is 
undertaking additional development on the issue of service 
connection for lumbago with a history of injury pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. 
§ 20.903 (2002).  After giving notice and reviewing the 
appellant's response to the notice, the Board will prepare a 
separate decision addressing the remaining issue.



FINDINGS OF FACT

1.  In a decision dated in February 1998, the RO denied the 
claim of entitlement to service connection for lumbago with 
history of injury.

2.  The appellant was notified of this action, and did not 
timely appeal.

3.  Evidence received since the February 1998 decision is so 
significant that it must be considered (with the other 
evidence of record) to fairly decide the merits of the claim 
of service connection for lumbago.


CONCLUSION OF LAW

1.  The February 1998 RO decision that denied service 
connection for lumbago with history of injury is a final 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2002).

2.  Evidence submitted in support of the appellant's attempt 
to reopen his claim of entitlement to service connection for 
lumbago is new and material, and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §  3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  The liberalizing provisions of the VCAA are 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  
The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  


Whether new and material evidence has been submitted 
sufficient
 to reopen a claim for service connection for lumbago.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2002).  

In a February 1998 decision, the RO denied the appellant's 
claim of entitlement to service connection for lumbago with a 
history of injury.  This decision was based on the fact that 
the RO found that the appellant's back disability preexisted 
service and was not shown to be permanently worsened by 
service.

As a timely appeal of this adverse action was not submitted, 
the Board concludes that it is final based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302.  However, the law and regulations 
provide that if new and material evidence has been presented 
or secured with respect to a claim that has been disallowed, 
the claim may be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108.

"New and material" evidence, for purposes of this appeal, is 
evidence not previously submitted, not cumulative or 
redundant, and which by itself, or along with evidence 
previously submitted, is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (a) (2001); see Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  The Board is required to give consideration to 
all of the evidence received since the last disallowance of 
this claim on any basis, in this case, since the RO decision 
dated June 1997.  Evans.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).  Thus when 
considering a request to reopen a claim, the Board must first 
determine whether the evidence is new and material.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  If the Board so 
determines, the claim is reopened and the Board must then 
evaluate the merits of the appellant's claim in light of all 
the evidence, both new and old.  Id.

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

New and material evidence, for purposes of this appeal, means 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (a) (2001).  

In August 2000, the appellant's private physician offered an 
opinion that the appellant's current back condition 
originated in 1978.  The physician reported that degenerative 
conditions were caused by a low back injury, typically in 
early adulthood that was later seen on x-rays as 
degeneration.  The physician commented that the appellant's 
degenerative disc and joint disease was an advanced 
degeneration of the lumbosacral spine.  

According to the physician, this condition would have had to 
have had its onset about twenty years ago to reach the 
current state of degeneration, and is consistent with the 
appellant's reported back injury in 1978.  

This opinion is the first medical evidence of record as to 
the relationship between symptoms in service and a current 
back disability.  This evidence is not cumulative and must be 
considered in deciding the appellant's claim.  

In the Board's view, this report constitutes competent 
medical evidence that links the appellant's current back 
disability to a disease or injury in service.  This evidence 
is not cumulative or redundant of the evidence previously of 
record.  Moreover, it is so significant that it must be 
considered to fairly decide the merits of the appellant's 
claim.  Accordingly, it is new and material and the claim is 
reopened.


ORDER

New and material evidence having been presented, the claim 
for service connection for lumbago with history of injury is 
reopened.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

